DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1-11 are allowed.
	The following is an examiner’s statement for reasons for allowance, after through updated search and reconsideration:
	Kuriki et al. (US 20110199582 A1) discloses the general teachings of optical fiber transporting the image light which has intensity corresponding to the image signal from control unit to glasses through optical fiber (Fig. 1, Fig. 2).
Yang et al. (US 20140333734 A1) discloses the general teachings of image generating device includes the video display panel having a plurality of pixels to display images and displayed images are projected via 2D multi-lens array  to one end of optical fiber bundle such that each of the plurality of pixels corresponds one-to-one with an incident surface of a corresponding optical fiber included in the optical fiber bundle, and optical bundle transmit the displayed optical image from one end to the anther end through the optical fiber bundle by total internal reflection (Fig. 2-Fig. 6, [0091]-[0097]).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a wearable docking unit including a microdisplay device, optical components, and predefined circuitry to provide image data to drive the microdisplay device, wherein the optical image is generated from the microdisplay device  via the optical components; and an active optical cable, coupled between the temple and the docking unit, including a first end, a second end, an array of optical fibers and 
As per claim 8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein the optical fibers transport the optical image from the wearable device all the way to an optical conduit integrated with a temple of the display glasses by total internal reflections within the optical fibers, the wearable device includes a microdisplay device and a light source, the optical image is a 2D array of light intensities reflected from the microdisplay device shone by illumination from the light source; shrinking the optical image by projecting the optical image through an optically shrinking lens; projecting the shrunk optical image into the optical conduit, wherein the conduit includes an array of optical fibers; expanding the shrunk optical image back to the optical image by projecting the shrunk optical image into an optically expanding lens; projecting the optical image into an integrated lens in the display glasses for view therein by a viewer, in the context of transporting the displayed optical image of microdisplay device through optical fibers integrated with temple for displaying the optical image into an integrated lens of wearable display glasses in a manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693